Citation Nr: 1634598	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of type 2 diabetes mellitus. 

2.  The service medical records do not reveal any diagnosis of diabetes mellitus during service; there is no evidence that diabetes mellitus became manifest within the first year after the Veteran separated from service. 

3.  The Veteran had active military service in Korea beginning after November 1973; the evidence does not show that he was exposed to Agent Orange during service. 

4.  There is no probative evidence linking type 2 diabetes mellitus to military service or to any incident therein.

CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has obtained service treatment records; VA medical records, a copy of the Veteran's discharge papers; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A (d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the claim, no VA examination has been provided and none is required.  The medical evidence of record clearly establishes a current diagnosis of type 2 diabetes mellitus which manifest more than a year after the Veteran separated from active military service.  There is adequate evidence of a current disability. However, the Veteran asserts that his diabetes mellitus is the result of Agent Orange exposure during service.  Accordingly, the evidence related to exposure is dispositive in this case.  There is no evidence showing any of the clamed disability was manifest during service, nor is there any evidence indicating that the claimed disability is associated with the claimant's active duty, exclusive of his claimed Agent Orange exposure which is not shown by the record.  Thus, no VA examination is necessary in order to decide the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Moreover, diabetes mellitus is considered chronic diseases and may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran indicated that he was first diagnosed with diabetes mellitus in 2000; VA medical treatment records dating from 2003 indicate a diagnosis of type 2 diabetes mellitus was already in existence at that time.  However, there is no evidence of a diagnosis of diabetes mellitus in the service treatment records or within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran claims that he has diabetes mellitus as a result of exposure to Agent Orange during active service.  VA regulations provide that, if a veteran was exposed to an herbicide agent, to include Agent Orange during active service, presumptive service connection is warranted for type 2 diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309(e).  The failure of the Veteran's claim is not with the presence of a current disability enumerated at 38 C.F.R. § 3.309 (e), but that the evidence does not establish his claim of exposure to Agent Orange during service. 

Regulations state that a "veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean [demilitarized zone] in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307 (a)(6)(iv).  

The evidence establishes that the Veteran served in the Army from November 1973 to November 1975.  His separation papers, DD 214, confirm that he had foreign service in Korea.  Even assuming that he was stationed in the Korean demilitarized zone during service, it is not during the period of time during which exposure to Agent Orange may be presumed.  The Veteran's claim is that he believes that he was exposed to Agent Orange during service in Korea.  Unfortunately, his service in Korea was not during the specified period of time.  VA requested herbicide exposure information from the service department and was informed that there are "no records of exposure to herbicides."  The Veteran has not submitted any direct evidence showing Agent Orange exposure during service, nor has he submitted any evidence linking his current diabetes mellitus to service.   

Despite the Veteran's written his statements as to his belief that he was exposed to Agent Orange during service, the evidence does not establish that he served in Korea during the period of time to warrant the presumption that he was exposed to Agent Orange during service.  The evidence establishes that he entered service over two years after the specified period of time.  The Board is bound the law in this case, which establishes that the Veteran is not presumed to have been exposed to Agent Orange during service.  Accordingly, service connection cannot be established for diabetes mellitus on a presumptive basis due to Agent Orange exposure. 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167   (1999).

The Veteran has not submitted any evidence linking his diabetes mellitus to service.  He has not asserted that his diabetes mellitus was manifest during service and the evidence does not show that it was manifest during service; rather, the evidence shows that the claimed diabetes mellitus was diagnosed decades after the Veteran separated from service.  Moreover, there is no credible evidence linking any of the claimed disorder to service, or to any incident therein. 

As the Board is bound by the law that specifies the class of veterans that are presumed as being exposed to Agent Orange, and there is no probative evidence linking the current disorder to the Veteran's military service, the preponderance of the evidence is against the claim for service connection for type 2 diabetes mellitus.  The benefit-of-the-doubt rule does not apply and service connection is not warranted for any of the claimed disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

ORDER

Service connection for type 2 diabetes mellitus is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


